Exhibit 10.1

 

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT

 

BETWEEN

 

JOHN BEKKERS

 

AND

 

GOLD KIST, INC.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

1.    Effective Date    1 2.    Employment    1 3.    Employment Period    1 4.
   Extent of Service    1 5.    Compensation and Benefits    2           (a)   
Base Salary    2           (b)    Incentive, Savings and Retirement Plans    2  
        (c)    Welfare Benefit Plans    3           (d)    Expenses    3       
   (e)    Fringe Benefits    3           (f)    Vacation    3           (g)   
Acceleration of Vesting of Equity Awards    3 6.    Change in Control    3 7.   
Termination of Employment    5           (a)    Death or Retirement    5       
   (b)    Disability    5           (c)    Termination by the Company    5     
     (d)    Termination by Executive    6           (e)    Notice of Termination
   7           (f)    Date of Termination    7 8.    Obligations of the Company
upon Termination    7           (a)    Termination by Executive for Good Reason;
Termination by the Company Other Than for Cause or Disability    7           (b)
   Death, Disability or Retirement    8           (c)    Cause; Other than Good
Reason    9           (d)    Expiration of Employment Period    9           (e)
   Resignations    9 9.    Non-exclusivity of Rights    9 10.    Full
Settlement; No Mitigation    9 11.    Costs of Enforcement    9



--------------------------------------------------------------------------------

12.    Certain Additional Payments by the Company    10 13.    Restrictions on
Conduct of Executive    13           (a)    General    13           (b)   
Definitions    13           (c)    Restrictive Covenants    15           (d)   
Enforcement of Restrictive Covenants    16 14.    Arbitration    16 15.   
Successors    17 16.    Miscellaneous    17           (a)    Governing Law    17
          (b)    Captions    17           (c)    Amendments    17           (d)
   Notices    17           (e)    Severability    18           (f)   
Withholding    18           (g)    Waivers    18

 

- ii -



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 24th
day of January, 2005 by and between Gold Kist, Inc., a Georgia corporation (the
“Company”), and John Bekkers (“Executive”), to be effective as of the Effective
Date, as defined in Section 1.

 

BACKGROUND

 

Executive currently serves as the Chief Executive Officer and President of the
Company, pursuant to the terms of that certain Employment Agreement, dated as of
October 29, 1999 (the “Prior Agreement”). The Company desires to engage
Executive as the Chief Executive Officer and President of the Company from and
after the Effective Date, in accordance with the terms of this Agreement.
Executive is willing to serve as such in accordance with the terms and
conditions of this Agreement. From and after the Effective Date, the Prior
Agreement will be superseded in its entirety by this Agreement.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Effective Date. The effective date of this Agreement (the “Effective Date”)
shall be January 24, 2005.

 

2. Employment . Executive is hereby employed on the Effective Date as the Chief
Executive Officer and President of the Company. In his capacity as Chief
Executive Officer and President of the Company, Executive shall have the duties,
responsibilities and authority commensurate with such position as shall be
assigned to him by the Board of Directors of the Company, which shall be
consistent with the duties, responsibilities and authority of a Chief Executive
Officer and President of a public company engaged in similar lines of business
to that engaged in by the Company and its subsidiaries from time to time. In his
capacity as Chief Executive Officer and President of the Company, Executive will
report directly to the Board of Directors.

 

3. Employment Period. Unless earlier terminated herein in accordance with
Section 7 hereof, Executive’s employment shall be for a term beginning on the
Effective Date and ending on December 31, 2007 (the “Employment Period”).
Beginning on December 31, 2005 and on each December 31 thereafter, the
Employment Period shall, without further action by Executive or the Company, be
extended by an additional one-year period; provided, however, that either party
may cause the Employment Period to cease to extend automatically, by giving
written notice to the other not less than 60 days prior to any December 31
renewal date. Upon such notice, the Employment Period shall terminate upon the
expiration of the then-current term, including any prior extensions.

 

4. Extent of Service. During the Employment Period, and excluding any periods of
vacation and sick leave to which Executive is entitled, Executive agrees to
devote reasonable attention and time during normal business hours to the
business and

 

1



--------------------------------------------------------------------------------

affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to Executive hereunder, to use Executive’s reasonable
best efforts to perform faithfully and efficiently such responsibilities. During
the Employment Period it shall not be a violation of this Agreement for
Executive to (A) serve on corporate, civic or charitable boards or committees,
(B) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (C) manage personal investments, so long as such activities do
not significantly interfere with the performance of Executive’s responsibilities
as an employee of the Company in accordance with this Agreement. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by Executive prior to the Effective Date, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the Effective Date shall not thereafter be deemed to
interfere with the performance of Executive’s responsibilities to the Company.

 

5. Compensation and Benefits.

 

(a) Base Salary. During the Employment Period, the Company will pay to Executive
base salary at the rate of U.S. $750,000 per year (“Base Salary”), less normal
withholdings, payable in approximately equal bi-weekly or other installments as
are or become customary under the Company’s payroll practices for its employees
from time to time. The Compensation Committee of the Board of Directors of the
Company shall review Executive’s Base Salary annually and may increase (but not
decrease) Executive’s Base Salary from year to year. Such adjusted salary then
shall become Executive’s Base Salary for purposes of this Agreement. The annual
review of Executive’s salary by the Board will consider, among other things,
Executive’s own performance, and the Company’s performance.

 

(b) Incentive, Savings and Retirement Plans. During the Employment Period,
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs available to senior executive
officers of the Company (“Peer Executives”), and on the same basis as such Peer
Executives. Without limiting the foregoing, the following shall apply:

 

(i) during the Employment Period, Executive will be entitled to participate in
the Company’s executive bonus plan, pursuant to which he will have an
opportunity to receive an annual cash bonus based upon the achievement of
performance goals established from year to year by the Compensation Committee of
the Board of Directors of the Company (such bonus earned at the stated “target”
level of achievement being referred to herein as the “Target Bonus”); and

 

(ii) during the Employment Period, Executive will be eligible for grants, under
the Company’s long-term incentive plan or plans, of stock options to acquire
common stock of the Company (or such other stock-based awards as the Company
makes to Peer Executives), having terms and determined in the same manner as
awards to other Peer Executives, unless the Executive consents to a different
type of award or different terms of such award than are applicable to other Peer
Executives.

 

2



--------------------------------------------------------------------------------

Nothing herein requires the Board of Directors to make grants of options or
other awards in any year; and

 

(c) Welfare Benefit Plans. During the Employment Period, Executive and
Executive’s eligible dependents shall be eligible for participation in, and
shall receive all benefits under, the welfare benefit plans, practices, policies
and programs provided by the Company (including, without limitation, medical,
prescription drug, dental, disability, employee life, dependent life, accidental
death and travel accident insurance plans and programs) (“Welfare Plans”) to the
extent available to other Peer Executives.

 

(d) Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in the course of performing his duties and responsibilities under this
Agreement, in accordance with the policies, practices and procedures of the
Company to the extent available to other Peer Executives with respect to travel,
entertainment and other business expenses. Without limiting the foregoing, the
Company will pay, or reimburse Executive for, the reasonable legal fees and
expenses incurred by Executive in connection with the negotiation and execution
of this Agreement.

 

(e) Fringe Benefits. During the Employment Period, Executive shall be entitled
to fringe benefits in accordance with the plans, practices, programs and
policies of the Company available to other Peer Executives.

 

(f) Vacation. During the Employment Period, Executive will be entitled to such
paid vacation time as may be provided from time to time under any plans,
practices, programs and policies of the Company available to other Peer
Executives.

 

(g) Acceleration of Vesting of Equity Awards. Notwithstanding anything to the
contrary in any applicable award agreement, upon the effective date of a Change
in Control, (i) all of Executive’s outstanding stock options and other equity
awards in the nature of rights that may be exercised shall become fully vested
and exercisable, (ii) all time-based vesting restrictions on Executive’s
outstanding equity awards shall lapse, and (iii) the target payout opportunities
attainable under all of Executive’s outstanding performance-based equity awards
shall be deemed to have been fully earned as of the effective date of the Change
in Control based upon an assumed achievement of all relevant performance goals
at the “target” level and there shall be a prorata payout to Executive or his or
her estate within 30 days following the effective date of the Change in Control
based upon the length of time within the performance period that has elapsed
prior to the effective date of the Change in Control. To the extent necessary,
this Agreement is hereby deemed an amendment of any such outstanding equity
award.

 

6. Change in Control. For the purposes of this Agreement, a “Change in Control”
shall mean the occurrence of any of the following events:

 

(a) individuals who, on the date of this Agreement, constitute the Board of
Directors of the Company (the “Incumbent Directors”) cease for any

 

3



--------------------------------------------------------------------------------

reason to constitute at least a majority of such Board, provided that any person
becoming a director after the date of this Agreement and whose election or
nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
the election or removal of directors (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any “Person”
(such term for purposes of this definition being as defined in Section 3(a)(9)
of the 1934 Act and as used in Section 13(d)(3) and 14(d)(2) of the 1934 Act)
other than the Board (“Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest, shall be
deemed an Incumbent Director; or

 

(b) any Person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of either (A) 20% or more of the
then-outstanding shares of common stock of the Company (“Company Common Stock”)
or (B) securities of the Company representing 20% or more of the combined voting
power of the Company’s then outstanding securities eligible to vote for the
election of directors (the “Company Voting Securities”); provided, however, that
for purposes of this subsection (b), the following acquisitions shall not
constitute a Change in Control: (v) an acquisition directly from the Company,
(w) an acquisition by the Company or a Subsidiary of the Company, (x) an
acquisition by a Person who is on the date of this Agreement the beneficial
owner, directly or indirectly, of 50% or more of the Company Common Stock or the
Company Voting Securities, (y) an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary of the
Company, or (z) an acquisition pursuant to a Non-Qualifying Transaction (as
defined in subsection (c) below); or

 

(c) the consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or a
Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding Company Common Stock and outstanding Company Voting Securities
immediately prior to such Reorganization, Sale or Acquisition beneficially own,
directly or indirectly, more than 60% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Reorganization, Sale or
Acquisition (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets or stock either directly or through one or more subsidiaries, the
“Surviving

 

4



--------------------------------------------------------------------------------

Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Reorganization, Sale or Acquisition, of the
outstanding Company Common Stock and the outstanding Company Voting Securities,
as the case may be, and (B) no Person (other than (x) the Company or any
Subsidiary of the Company, (y) the Surviving Corporation or its ultimate parent
corporation, or (z) any employee benefit plan (or related trust) sponsored or
maintained by any of the foregoing is the beneficial owner, directly or
indirectly, of 20% or more of the total common stock or 20% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Corporation, and (C) at least a majority of the members of the
board of directors of the Surviving Corporation were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for such Reorganization, Sale or Acquisition (any Reorganization, Sale or
Acquisition which satisfies all of the criteria specified in (A), (B) and (C)
above shall be deemed to be a “Non-Qualifying Transaction”); or

 

(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

7. Termination of Employment.

 

(a) Death or Retirement. Executive’s employment shall terminate automatically
upon Executive’s death or Retirement during the Employment Period. For purposes
of this Agreement, “Retirement” shall mean retirement that would entitle
Executive to normal retirement benefits under the Company’s then-current
retirement plan.

 

(b) Disability. If the Company determines in good faith that the Disability of
Executive has occurred during the Employment Period (pursuant to the definition
of Disability set forth below), it may give to Executive written notice of its
intention to terminate Executive’s employment. In such event, Executive’s
employment with the Company shall terminate effective on the 30th day after
receipt of such written notice by Executive (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, Executive shall not have
returned to full-time performance of Executive’s duties. For purposes of this
Agreement, “Disability” shall mean the inability of Executive, as determined by
the Board, to perform the essential functions of his regular duties and
responsibilities, with or without reasonable accommodation, due to a medically
determinable physical or mental illness which has lasted (or can reasonably be
expected to last) for a period of six consecutive months. At the request of
Executive or his personal representative, the Board’s determination that the
Disability of Executive has occurred shall be certified by two physicians
mutually agreed upon by Executive, or his personal representative, and the
Company. Failing such independent certification (if so requested by Executive),
Executive’s termination shall be deemed a termination by the Company without
Cause and not a termination by reason of his Disability.

 

(c) Termination by the Company. The Company may terminate Executive’s employment
during the Employment Period for Cause. For purposes of this

 

5



--------------------------------------------------------------------------------

Agreement, a termination shall be considered to be for “Cause” if it occurs in
conjunction with a determination by the Board that Executive has committed or
engaged in either (i) any act that constitutes, on the part of Executive, fraud,
dishonesty, breach of fiduciary duty, misappropriation, embezzlement or gross
misfeasance of duty; (ii) willful disregard of published Company policies and
procedures or codes of ethics; or (iii) conduct by Executive in his office with
the Company that is grossly inappropriate and demonstrably likely to lead to
material injury to the Company, as determined by the Board acting reasonably and
in good faith; provided, that in the case of (ii) or (iii) above, such conduct
shall not constitute “Cause” unless the Board shall have delivered to Executive
notice setting forth with specificity (A) the conduct deemed to qualify as
“Cause”, (B) reasonable action that would remedy such objection, and (C) a
reasonable time (not less than 30 days) within which Executive may take such
remedial action, and Executive shall not have taken such specified remedial
action within the specified time.

 

(d) Termination by Executive. Executive’s employment may be terminated by
Executive for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean:

 

(i) the assignment to Executive of any duties inconsistent in any material
respect with Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 4 of this Agreement, or any other action by the Company which results
in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Executive;

 

(ii) any failure by the Company to comply with any of the provisions of Section
5 of this Agreement, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by Executive;

 

(iii) the Company’s requiring Executive to be based at any office or location
other than in the Atlanta, Georgia Metropolitan Area;

 

(iv) any purported termination by the Company of Executive’s employment
otherwise than as expressly permitted by this Agreement;

 

(v) any failure by the Company to comply with and satisfy Section 15(c) of this
Agreement;

 

(vi) any other material breach by the Company of any provision of this
Agreement; or

 

(vii) a termination of employment by the Executive for any reason or no reason
during the 30-day period immediately following the nine-month anniversary of the
Change in Control (the “Post CIC Window”).

 

6



--------------------------------------------------------------------------------

A termination by Executive shall not constitute termination for Good Reason
unless Executive shall first have delivered to the Company written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason, and there shall have passed a reasonable time (not
less than 60 days) within which the Company may take action to correct, rescind
or otherwise substantially reverse the occurrence supporting termination for
Good Reason as identified by Executive. Notwithstanding the above, if a Change
in Control occurs during calendar year 2005 or 2006, Good Reason shall include
Executive’s death or Disability if it occurs during the nine-month period
immediately following the Change in Control; otherwise, Good Reason shall not
include Executive’s death or Disability.

 

(e) Notice of Termination. Any termination by the Company or Executive shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 16(d) of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, and (iii) if the Date of Termination (as defined below) is other
than the date of receipt of such notice, specifies the termination date. The
failure by Executive or the Company to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of Executive or the Company, respectively, hereunder
or preclude Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing Executive’s or the Company’s rights hereunder.

 

(f) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated other than by reason of death or Disability, the date
of receipt of the Notice of Termination or any later date specified therein
within 60 days after receipt of the Notice of Termination, as the case may be,
or (ii) if Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of Executive or
the Disability Effective Date, as the case may be.

 

8. Obligations of the Company upon Termination.

 

(a) Termination by Executive for Good Reason; Termination by the Company Other
Than for Cause or Disability. If, during the Employment Period, the Company
shall terminate Executive’s employment other than for Cause or Disability, or
Executive shall terminate employment for any during the 30-day period provided
in Section 7(d)(vii) or otherwise for Good Reason during the 120-day period
following the occurrence of the event described in clause (i) – (vi) of Section
7(d) giving rise to Good Reason:

 

(i) the Company shall pay to Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

 

7



--------------------------------------------------------------------------------

A. the sum of (1) Executive’s Annual Base Salary through the Date of Termination
to the extent not theretofore paid, (2) the product of (x) the Executive’s
target annual incentive bonus for the year in which the Date of Termination
occurs (“Target Annual Bonus”) and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the Date of Termination, and
the denominator of which is 365, and (3) any accrued vacation pay to the extent
not theretofore paid (the sum of the amounts described in clauses (1), (2) and
(3) shall be hereinafter referred to as the “Accrued Obligations”); and

 

B. a severance payment equal to 300% times the sum of Executive’s Annual Base
Salary and Target Annual Bonus (the “Base Severance Payment”); and

 

(ii) the Company shall continue to provide, for 36 months after Executive’s Date
of Termination (the “Welfare Benefits Continuation Period”), or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, any group health benefits to which Executive and/or
Executive’s eligible dependents would otherwise be entitled to continue under
COBRA, or benefits substantially equivalent to those group health benefits which
would have been provided to them in accordance with the Welfare Plans described
in Section 5(c) of this Agreement if Executive’s employment had not been
terminated, provided, however, that if Executive becomes employed with another
employer (including self-employment) and receives group health benefits under
another employer provided plan, the Company’s obligation to provide group health
benefits described herein shall cease, except as otherwise provided by law and
provided, further, that the Welfare Benefits Continuation Period shall run
concurrently with any period for which Executive is eligible to elect health
coverage under COBRA; and

 

(iii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).

 

(b) Death, Disability or Retirement. If Executive’s employment is terminated by
reason of Executive’s death, Disability or Retirement during the Employment
Period (other than when such death or Disability constitutes Good Reason as set
forth in the last paragraph of Section 7(d)), this Agreement shall terminate
without further obligations to Executive or Executive’s legal representatives
under this Agreement, other than for payment of Accrued Obligations and the
timely payment or provision of Other Benefits. Accrued Obligations shall be paid
to Executive or Executive’s estate or beneficiary, as applicable, in a lump sum
in cash within 30 days of the Date of Termination. With respect to the provision
of Other Benefits, the term Other Benefits as used in this Section 8(b) shall
include without limitation, and Executive or Executive’s estate and/or
beneficiaries shall be entitled to receive, benefits under such plans, programs,
practices and policies relating to death, disability or retirement benefits, if
any, as are applicable to Executive on the Date of Termination.

 

8



--------------------------------------------------------------------------------

(c) Cause; Other than for Good Reason. If Executive’s employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to Executive other than the obligation to
pay to Executive his Annual Base Salary and accrued unpaid vacation pay through
the Date of Termination and any Other Benefits, in each case to the extent
theretofore unpaid. If Executive voluntarily terminates employment during the
Employment Period, excluding a resignation for Good Reason or resignation during
the Post CIC Window, this Agreement shall terminate without further obligations
to Executive, other than other than the obligation to pay to Executive his
Annual Base Salary and accrued unpaid vacation pay through the Date of
Termination and any Other Benefits, in each case to the extent theretofore
unpaid.

 

(d) Expiration of Employment Period. If Executive’s employment shall be
terminated due to the normal expiration of the Employment Period, this Agreement
shall terminate without further obligations to Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.

 

(e) Resignations. Termination of Executive’s employment for any reason
whatsoever shall constitute Executive’s resignation from the Board of Directors
of the Company and resignation as an officer of the Company, its subsidiaries
and affiliates.

 

9. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any employee benefit plan,
program, policy or practice provided by Parent or its affiliated companies and
for which Executive may qualify, except as specifically provided herein. Amounts
that are vested benefits or which Executive is otherwise entitled to receive
under any plan, policy, practice or program of the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program except as
explicitly modified by this Agreement.

 

10. Full Settlement; No Mitigation. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not Executive obtains other employment.

 

11. Costs of Enforcement. The Company shall reimburse Executive, on a current
basis, for all reasonable legal fees and related expenses incurred by Executive
in connection with this Agreement, including without limitation, all such fees
and expenses, if any, incurred (i) by Executive in contesting or disputing any
termination of Executive’s employment, or (ii) Executive’s seeking to obtain or
enforce any right or benefit provided by this Agreement, in each case,
regardless of whether or not Executive’s claim is upheld by an arbitral panel or
a court of competent jurisdiction; provided, however, Executive

 

9



--------------------------------------------------------------------------------

shall be required to repay to the Company any such amounts to the extent that an
arbitral panel or a court issues a final and non-appealable order, judgment,
decree or award setting forth the determination that the position taken by
Executive was frivolous or advanced by Executive in bad faith. In addition,
Executive shall be entitled to be paid all reasonable legal fees and expenses,
if any, incurred in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Code to any payment or
benefit hereunder. All such payments shall be made within five business days
after delivery of Executive’s respective written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require.

 

12. Certain Additional Payments by the Company.

 

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 12) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

Notwithstanding the foregoing provisions of this Section 12(a), if the Parachute
Value (as defined below) of all Payments does not exceed 110% of Executive’s
Safe Harbor Amount (as defined below), then the Company shall not pay Executive
a Gross-Up Payment, and the Payments due under this Agreement shall be reduced
so that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount; provided, that if even after all Payments due under this
Agreement are reduced to zero, the Parachute Value of all Payments would still
exceed the Safe Harbor Amount, then no reduction of any Payments shall be made
and the Gross -Up Payment shall be made. The reduction of the Payments due
hereunder, if applicable, shall be made by first reducing the Severance Payments
under Section 8(a)(i), unless an alternative method of reduction is elected by
Executive, and in any event shall be made in such a manner as to maximize the
economic present value of all Payments actually made to Executive, determined by
the Accounting Firm (as defined in Section 12(b) below) as of the date of the
change of control for purposes of Section 280G of the Code using the discount
rate required by Section 280G(d)(4) of the Code. For purposes of this Section
12, the “Parachute Value” of a Payment means the present value as of the date of
the change of control for purposes of Section 280G of the Code of the portion of
such

 

10



--------------------------------------------------------------------------------

Payment that constitutes a “parachute payment” under Section 280G(b)(2) of the
Code, as determined by the Accounting Firm for purposes of determining whether
and to what extent the Excise Tax will apply to such Payment. For purposes of
this Section 12, Executive’s “Safe Harbor Amount” means one dollar less than
three times Executive’s “base amount” within the meaning of Section 280G(b)(3)
of the Code.

 

(b) Subject to the provisions of Section 12(c), all determinations required to
be made under this Section 12, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be used
in arriving at such determination, shall be made by Ernst & Young LLP or such
other certified public accounting firm as may be designated by Executive (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and Executive within 15 business days of the receipt of notice from
Executive that there has been a Payment, or such earlier time as is requested by
the Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control,
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 12, shall-be paid by the Company to
Executive within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 12(c) and Executive thereafter
is required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.

 

(c) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten business days after Executive is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
it gives such notice to the Company (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Company
notifies Executive in writing prior to the expiration of such period that it
desires to contest such claim, Executive shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

11



--------------------------------------------------------------------------------

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Section 12(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

(d) If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 12(c), Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to the Company’s complying with
the requirements of Section 12(c)) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 12(c), a determination is made that- Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall-be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.

 

12



--------------------------------------------------------------------------------

13. Restrictions on Conduct of Executive.

 

(a) General. Executive and the Company understand and agree that the purpose of
the provisions of this Section 13 is to protect legitimate business interests of
the Company, as more fully described below, and is not intended to impair or
infringe upon Executive’s right to work, earn a living, or acquire and possess
property from the fruits of his labor. Executive hereby acknowledges that
Executive has received good and valuable consideration for the post-employment
restrictions set forth in this Section 13 in the form of the compensation and
benefits provided for herein. Executive hereby further acknowledges that the
post-employment restrictions set forth in this Section 13 are reasonable and
that they do not, and will not, unduly impair his ability to earn a living after
the termination of this Agreement.

 

Therefore, Executive shall be subject to the restrictions set forth in this
Section 13.

 

(b) Definitions. The following capitalized terms used in this Section 13 shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms:

 

“Competitive Position” means any employment or consulting arrangement with a
Competitor in which Executive will use or is likely to use any Confidential
Information or Trade Secrets, or in which Executive has duties for such
Competitor that involve Competitive Services and that are the same or similar to
those services actually performed by Executive for the Company;

 

“Competitive Services” means the business of poultry production, including
without limitation broiler production, processing and marketing.

 

“Competitor” means any Person engaged, wholly or in part, in Competitive
Services.

 

“Confidential Information” means all information regarding the Company, its
activities, business or clients that is the subject of reasonable efforts by the
Company to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not employed by the Company, but that does not
rise to the level of a Trade Secret. “Confidential Information” shall include,
but is not limited to, financial plans and data concerning the Company;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; product development techniques or plans;
customer lists; customer files, data and financial information, details of
customer contracts; current and anticipated customer requirements; identifying
and other information pertaining to business referral sources; past, current and
planned research and development; business acquisition plans; and new personnel
acquisition plans. “Confidential Information” shall not include information

 

13



--------------------------------------------------------------------------------

that has become generally available to the public by the act of one who has the
right to disclose such information without violating any right or privilege of
the Company. This definition shall not limit any definition of “confidential
information” or any equivalent term under state or federal law.

 

“Determination Date” means the Date of Termination or any earlier date (during
the Employment Period) of an alleged breach of the Restrictive Covenants by
Executive.

 

“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.

 

“Principal or Representative” means a principal, owner, partner, stockholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.

 

“Protected Employees” means employees of the Company who were employed by the
Company or its affiliates at any time within six months prior to the
Determination Date, other than those who were discharged by the Company or such
affiliated employer without cause.

 

“Restricted Period” means the Employment Period plus 24 months; provided,
however, that the Restricted Period shall end with respect to the covenants in
clauses (ii) and (iii) of Section 13(c) on the 60th day after the Date of
Termination in the event the Company breaches its obligation, if any, to make
any payment required under Section 8(a)(i).

 

“Restricted Territory” means the States of Alabama, Florida, Georgia, North
Carolina and South Carolina

 

“Restrictive Covenants” means the restrictive covenants contained in Section
13(c) hereof.

 

“Third Party Information” means confidential or proprietary information subject
to a duty on the Company’s and its affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.

 

“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, distribution lists or a list of actual or
potential customers, advertisers or suppliers which is not commonly known by or
available to the public and which information: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of confidential information that
constitutes a “trade secret(s)” under the common law or statutory law of the
State of Georgia.

 

14



--------------------------------------------------------------------------------

(c) Restrictive Covenants.

 

(i) Restriction on Disclosure and Use of Confidential Information and Trade
Secrets. Executive understands and agrees that the Confidential Information and
Trade Secrets constitute valuable assets of the Company and its affiliated
entities, and may not be converted to Executive’s own use. Accordingly,
Executive hereby agrees that Executive shall not, directly or indirectly, at any
time during the Restricted Period reveal, divulge, or disclose to any Person not
expressly authorized by the Company any Confidential Information, and Executive
shall not, directly or indirectly, at any time during the Restricted Period use
or make use of any Confidential Information in connection with any business
activity other than that of the Company. Throughout the term of this Agreement
and at all times after the date that this Agreement terminates for any reason,
Executive shall not directly or indirectly transmit or disclose any Trade Secret
of the Company to any Person, and shall not make use of any such Trade Secret,
directly or indirectly, for himself or for others, without the prior written
consent of the Company. The parties acknowledge and agree that this Agreement is
not intended to, and does not, alter either the Company’s rights or Executive’s
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices.

 

Anything herein to the contrary notwithstanding, Executive shall not be
restricted from disclosing or using Confidential Information or any Trade Secret
that is required to be disclosed by law, court order or other legal process;
provided, however, that in the event disclosure is required by law, Executive
shall provide the Company with prompt notice of such requirement so that the
Company may seek an appropriate protective order prior to any such required
disclosure by Executive.

 

(ii) Nonsolicitation of Protected Employees. Executive understands and agrees
that the relationship between the Company and each of its Protected Employees
constitutes a valuable asset of the Company and may not be converted to
Executive’s own use. Accordingly, Executive hereby agrees that during the
Restricted Period, Executive shall not directly or indirectly on Executive’s own
behalf or as a Principal or Representative of any Person or otherwise solicit or
induce any Protected Employee to terminate his employment relationship with the
Company or to enter into employment with any other Person.

 

(iii) Noncompetition with the Company. In consideration of the compensation and
benefits being paid and to be paid by the Company to Executive hereunder,
Executive hereby agrees that, during the Restricted Period, Executive will not,
without prior written consent of the Company, directly or indirectly seek or
obtain a Competitive Position in the Restricted Territory with a Competitor.
Executive acknowledges that in the performance of his duties for the Company he
is charged with operating on the Company’s behalf throughout the Restricted
Territory and he hereby acknowledges, therefore, that the Restricted Territory
is reasonable.

 

15



--------------------------------------------------------------------------------

(d) Enforcement of Restrictive Covenants.

 

(i) Rights and Remedies Upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the right and remedy to enjoin, preliminarily
and permanently, Executive from violating or threatening to violate the
Restrictive Covenants and to have the Restrictive Covenants specifically
enforced by any court or tribunal of competent jurisdiction, it being agreed
that any breach or threatened breach of the Restrictive Covenants would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy to the Company. Such right and remedy shall be independent of
any others and severally enforceable, and shall be in addition to, and not in
lieu of, any other rights and remedies available to the Company at law or in
equity.

 

(ii) Severability of Covenants. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants. Should any part or
provision of any covenant be held invalid, void or unenforceable, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision of this Agreement. If any portion of
the foregoing provisions is found to be invalid or unenforceable because its
duration, the territory, the definition of activities or the definition of
information covered is considered to be invalid or unreasonable in scope, the
invalid or unreasonable term shall be redefined, or a new enforceable term
provided, such that the intent of the Company and Executive in agreeing to the
provisions of this Agreement will not be impaired and the provision in question
shall be enforceable to the fullest extent of the applicable laws.

 

14. Arbitration. Any claim or dispute arising under or relating to this
Agreement or the breach, termination, or validity of any term of this Agreement
shall be subject to arbitration, and prior to commencing any court action, the
parties agree that they shall arbitrate all controversies; provided, however,
that nothing in this Section 14 shall prohibit the Company from exercising its
right under Section 13 to pursue injunctive remedies with respect to a breach or
threatened breach of the Restrictive Covenants. The arbitration shall be
conducted in Atlanta, Georgia, in accordance with the Employment Dispute Rules
of the American Arbitration Association and the Federal Arbitration Act, 9
U.S.C. §1, et. seq. The arbitrator(s) shall be authorized to award both
liquidated and actual damages, in addition to injunctive relief, but no punitive
damages. The arbitrator(s) may also award attorney’s fees and costs, without
regard to any restriction on the amount of such award under Georgia or other
applicable law. Such an award shall be binding and conclusive upon the parties
hereto, subject to 9 U.S.C. §10. Each party shall have the right to have the
award made the judgment of a court of competent jurisdiction.

 

16



--------------------------------------------------------------------------------

15. Successors.

 

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

16. Miscellaneous.

 

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws.

 

(b) Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

 

(c) Amendments. This Agreement may not be amended or modified otherwise than-by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 

(d) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Executive:

  

John Bekkers

    

9095 Etching Overlook

    

Duluth, Georgia 30097

If to the Company:

  

Gold Kist, Inc.

    

244 Perimeter Center Parkway, NE

    

Atlanta, Georgia 30346

    

Attention: Secretary

 

17



--------------------------------------------------------------------------------

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

(f) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

(g) Waivers. Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or the Company may have hereunder, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.

 

(h) Entire Agreement. Except as provided herein, this Agreement contains the
entire agreement between the Company and Executive with respect to the subject
matter hereof and, from and after the Effective Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof, including without limitation, the Prior Agreement.

 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from its Board of Directors, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

   

/s/ John Bekkers

--------------------------------------------------------------------------------

   

John Bekkers

   

GOLD KIST, INC.

By:

 

/s/ Michael A. Stimpert

--------------------------------------------------------------------------------

 

18